DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 at lines 16-20, 32-38, 41-46 discloses a first dimension extending between the right and left sides of the body of the implant, a second dimension extending between the top and bottom surfaces of the body of the implant, a third dimension equivalent to the width of the stabilizers, and fourth dimension extending from the top of the first stabilizer to the bottom of the second stabilizer; and wherein the second dimension is greater than the third 
Claims 2-21 are rejected under 112(a) since they do not cure the new matter deficiencies now associated with claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for the recitation of “second dimension extending transverse to said second dimension” in lines 18-19.  It is unclear how the dimension can be transverse to itself.  In the interest in compact prosecution, the claim will be read as the second dimension being transverse to the first.
The term "approximately equal" in claim 1 at line 38-39 is a relative term which renders the claim indefinite.  The term "approximately equal" is not defined by the claim, the Applicant in their specification as originally filed recites in Para. [0013] and [0015] “one stabilizer has a width that is sized to make a press fit into the gap between the sacrum and ilium making up a sacroiliac joint.” while in Para. [0047] it is recited that “[s]tabilizers 15 preferably have a width just slightly larger than the gap between the opposing articular surfaces of a sacroiliac joint so that the stabilizers can make a snug fit therebetween.”  Therefore, in the interest in compact prosecution the third dimension or width will be interpreted as a size to make a press fit or wherein the width is slightly larger than said gap to allow for a snug fit.
Claims 2-21 are rejected as indefinite for depending upon an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7-9, 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vestgaarden (US Patent Pub. 20090036927A1) in view of Stark (U.S. Patent Pub. 2009/0216238 A1).
Vestgaarden discloses a method for fusing a joint located between two boney structures (method and apparatus for spinal facet fusion, Fig. 1 and 4-26 and 48-50).  Specifically in regards to claim 1, Vestgaarden discloses  creating a cavity (45) in two boney structures (50,55) 


    PNG
    media_image1.png
    507
    642
    media_image1.png
    Greyscale

Figure 1: Vestgaarden demonstrating the dimensions of the implant.

Stark discloses a method for fusing a sacroiliac joint located between an iliac bone and a sacrum (tools for performing less invasive orthopedic procedures).  Specifically in regards to claim 1, Stark discloses creating a cavity in an iliac bone (102) and a sacrum (100) spanning said sacroiliac joint (104), wherein said step of creating a cavity in an iliac bone (102) and a sacrum (100) spanning said sacroiliac joint (106) comprises forming an opening in the sacroiliac joint (106) such that a portion of the is formed in the iliac bone (102) and a portion of the opening is formed in the sacrum (100); and filling said cavity with a bone void filler in the form of an implant (Stark recites that the joint is exposed then portions of both the ilium and sacrum are drilled and/or cut away to create a recess for the immobilization device to be placed as seen in Fig. 3 which spans the ilium and sacrum bones. Stark also discloses that the cannula is used to engage the joint in a shifted configuration so that the surgeon can control how much is drilled into the ilium and sacrum.) (Fig.1-2 and 21-26; and Page 2 Para. [0040], Page 4 Para. [0054], Page 9 Para. [0100], Page 10 Para. [0101] and [0105]).  Therefore, if the method of stabilizing a sacroiliac joint as disclosed in Stark were applied to the implant of Vestgaarden then the stabilizers of Vestgaarden would be press fitted into the sacroiliac joint wherein the left side of each would engage the surface of either the iliac or sacrum and the right side of each would engage the other of the iliac or sacrum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Vestgaarden to be the fusion of the sacroiliac joint in view of Stark in order to use the implant of Vestgaarden which is said to provide a new and improved fusion implant that withstands greater forces, prohibits 
In regards to claim 2, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion as recited above.  Vestgaarden further discloses comprises the step of accessing the joint (Fig. 4-5 and 13; Page 3 Para. [0060], [0062], [0070]).  
In regards to claim 3, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion as recited above.  Vestgaarden further discloses the step of retracting soft tissue to expose the joint (Fig. 14; Pg. 3 Para. [0071]-[0072]).
In regards to claim 4, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion as recited above.  Vestgaarden further discloses punching the cavity in the first and second bones (50,55) spanning the joint (Vestgaarden recites the use of cutter 117 to make an opening in the perfect shape of the implant 5.) (Fig. 9A; and Page 4 Para. [0074]).
In regards to claim 5, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion as recited above.  Vestgaarden further discloses drilling the cavity (45) in the first and second bones (50,55) spanning said joint (Vestgaarden discloses the use of a drill guide 115 and a drill bit 135 to drill into each bone 50,55.) (Fig.9, 19-23; and Pg. 3-4 Para. [0073]).  
In regards to claim 7, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion as recited above.  However, the combination is 
In regards to claim 8, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion as recited above.  Vestgaarden further discloses localizing the joint (Page 3 Para. [0060],[0062],[0072]); inserting a directional cannula (110) into the joint until a distal end (end with teeth shown in Fig 8)of said directional cannula (110) engages the joint so that alignment teeth (see Fig. 8) distally located on said directional cannula (110) align in the joint (As can be seen in Fig. 8, cannula 110 has teeth located at the distal end thereby meeting the claimed limitation.) (Fig. 8 and 16-18; and Page 3 Para. [0072]).  Vestgaarden also discloses  inserting a drill guide (115, Fig. 9) into a lumen of said directional cannula (110) until a positive stop (surface at end of 110 opposite teeth, see Fig. 9 and 21) on said directional cannula (110) is engaged, and inserting a drill bit (135) through said drill guide hole (hole through 115, see Fig. 22 and 9) and drilling a cavity within the two bones (50,55) to a predetermined depth (As can be seen in Fig. 9 guide 115 has an offset center lumen there through with a proximal end have a larger diameter than the main body of guide 115.  The proximal end of the guide 115 when inserted into the cannula 110 will hit the cannula’s top surface as shown in Fig. 21 and be stopped from proceeding further through the cannula.) (Fig. 9 and 19-22; and 
In regards to claim 9, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion as recited above.  Vestgaarden further discloses inserting a joint locator (100) into the joint until a distal end of said joint locator (100) engages the joint so that a joint locator blade (pointed tip of 100) distally located on said joint locator (100) aligns in the joint (Fig. 6 and 13; Page 3 Para. [0070]).  Vestgaarden discloses sliding a directional cannula (110) over said joint locator (100) until a distal end (end with teeth shown in Fig. 8) of said directional cannula (110) engages the joint so that alignment teeth (see Fig. 8) distally located on said directional cannula (110) align in the joint (As can be seen in Fig. 8, cannula 110 has teeth located at the distal end thereby meeting the claimed limitation.) (Fig. 8 
In regards to claims 13-14, Vestgaarden discloses wherein said body (10) of said implant (5) comprises a non-circular cross-section, and wherein said body (10) of said implant (5) comprises an ovoid cross-section (Fig. 1; and Pg. 2 Para. [0055]).
In regards to claim 15, Vestgaarden further discloses wherein said first stabilizer (15) comprises a distal end (end at 20) and a proximal end (end opposite 20), said second stabilizer (15) comprises a distal end (end at 20) and a proximal end (end opposite 20), and further wherein at least one of said distal end (end at 20) of said first stabilizer (15) and said distal end (end at 
In regards to claim 16, Vestgaarden further discloses wherein said distal end (end at 20) of said body (10) of said implant (5) is chamfered, and further wherein said chamfered distal end (end at 20) of said body (10) of said implant (5) is aligned coincident with said chamfered distal end (end at 20) of said at least one of said first stabilizer (15) and said second stabilizer (15) (As can be seen in Fig. 1, the stabilizers 15at their distal end meet the distal end of the body 10 all of which are chamfered at 20.) (Fig. 2, Pg. 2 Para. [0055]).
In regards to claim 17, Vestgaarden in view of Stark disclose creating a cavity in the iliac bone and sacrum bone for sacroiliac joint fusion and inserting a bone void filler therein as recited above.  Vestgaarden further discloses providing a directional cannula (110) comprising a tube having a distal end (end with teeth), a proximal end (end opposite teeth), and a lumen (lumen used to insert the various tools shown in Fig. 7,9,11-12) extending therebetween; a pair of alignment teeth (see Fig. 8) disposed at said distal end (end with teeth) of said tube of said directional cannula (110); and inserting said alignment teeth (see Fig. 8) of said directional cannula into said joint until said distal end of said tube of said directional cannula (110) engages the first and second bones (50,55) (Fig. 8 and 16-18; and Page 3 Para. [0072]).

Allowable Subject Matter
Claims 10-12 and 18-21
The following is a statement of reasons for the indication of allowable subject:  The Stark references (Stark used herein and Stark US Patent 7648509B2 used in action mailed on 9/13/19) reciting a method for fusing a sacroiliac joint do not render all the limitations of the claims obvious.  Neither reference teaches or suggests advancing a drill bit through the second guide hole to form a first bone hole, advancing a drill bit through the first guide hole to form a second bone hole, rotating the drill guide 180 degrees, and then advancing a drill bit through the second guide hole a second time to form a third bone hole, and then advancing a drill bit through the first guide a second time hole to form a fourth guide hole, or wherein the first bone hole, the second bone hole, the third bone hole and the fourth bone hole together define a continuous cavity spanning the sacroiliac joint and formed partially in the sacrum and partially in the ilium.  Therefore, the claims have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims as recited herein.
The Vestgaarden reference describes utilizing a drill guide (115) which can be inserted into a cannula and advancing a drill bit through the a guide hole to form a first bone hole,  then removing the guide from the cannula and rotating the guide 180 degrees then advancing a drill bit through the same guide hole to form a second bone hole (Page 3 Para. [0073]).  However, it does not recite wherein the guide has a hole that is aligned directly through the center of the guide and an hole aligned offset from the center of the guide wherein both are used to create a hole in a portion of a first bone and then the guide is removed and rotated 180 degrees prior to being used to drill the second hole through the second bone. Therefore, the claims have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims as recited herein.

Response to Arguments
Applicant’s amendments filed on 3/30/21 have overcome the 112 rejection of claims 10-11 which are hereby withdrawn.
Applicant’s arguments with respect to claim(s) filed on 3/30/21 have been considered and are persuasive as to the Donner reference whose rejection of the claims has been withdrawn.
However, the arguments against the Vestgaarden and Stark combination (Remarks Pg. 28) are not persuasive.  Applicant merely recites conclusory statements alone which are insufficient and, instead, the finding must be supported by a reasoned explanation.  In the instant case, applicant argues that the Vestgaarden implant is meant to be used for a specific problem namely the stabilization of a facet joint and that there is no teaching or suggest that it is appropriate for the sacroiliac joint.  However, Vestgaarden recites wherein the implant may be used to stabilize and fuse any joint having anatomy similar to the facet joint, i.e., a pair of opposing bony surfaces defining a gap therebetween, with the stabilizer of the fusion implant being sized to be positioned within the gap (Page 5 Para. [0099]).  This recitation in the specification of the Vestgaarden reference would lead a person of skill to look into using the implant cited therein in other joints such as the sacroiliac joint which is composed of two bony surfaces defining a gap therebetween.  As for the Stark reference applicant merely recites that there is no motivation recited in the reference that would suggest the use of a facet implant to be used in the sacroiliac joint.  However, the motivation for the combination is provided for in the Vestgaarden reference and therefore there is sufficient motivation for the combination as recited in this action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775